Citation Nr: 1821199	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 087	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disabling rating in excess of 30 percent prior to December 19, 2014, and 50 percent after December 19, 2014 for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United States Army from May 1969 to April 1971.

This appeal arises before the Board of Veterans' Appeals (Board) from a February 2012 rating decision in which the Department of Veteran Affairs (VA) Nashville, Tennessee, Regional Office (RO), in part, granted entitlement to service connection for PTSD at 10 percent disabling, and erectile dysfunction at a noncompensable rating.

The Board notes that, during the pendency of the appeal, the Veteran's PTSD disabling evaluation was increased to 30 percent prior to December 19, 2014, and 50 percent from December 19, 2014 and after.


FINDING OF FACT

On July 26, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on July 26, 2016, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JENNIFER HWA 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


